    Case 3:21-cv-01879-E Document 5 Filed 08/19/21                   Page 1 of 2 PageID 18



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 ROSHAWNA MATTHEWS,                                )
                                                   )
                     Plaintiff,                    ) Civil Action No. 21-01879
                                                   )
                      – vs –                       )
                                                   )
 MARINER FINANCE, LLC, d/b/a                       )
 PERSONAL FINANCE COMPANY,                         )
                                                   )
                    Defendant.                     )


                            NOTICE OF VOLUNTARY DISMISSAL
                           PURSUANT TO FED.R.CIV.P. 41(a)(1)(A)(i)


       NOW COMES, Plaintiff, Roshawna Matthews, through her undersigned attorney, and

respectfully states and prays:

       1.       On August 12, 2021, Plaintiff filed the complaint in this matter (Dkt. 1).

       2.       Federal Rule of Civil Procedure 41 provides, in relevant part:

       (a) Voluntary Dismissal.

       (1) By the Plaintiff.

       (A) Without a Court Order. Subject to Rules 23(e), 23.1(c), 23.2, and 66 and any
       applicable federal statute, the plaintiff may dismiss an action without a court order
       by filing:

            (i) a notice of dismissal before the opposing party serves either an answer
            or a motion for summary judgment; or

            (ii) a stipulation of dismissal signed by all parties who have appeared.

       (B) Effect. Unless the notice or stipulation states otherwise, the dismissal is without
       prejudice. But if the plaintiff previously dismissed any federal-or state-court action
       based on or including the same claim, a notice of dismissal operates as an
       adjudication on the merits.”
    Case 3:21-cv-01879-E Document 5 Filed 08/19/21                  Page 2 of 2 PageID 19



Fed.R.Civ.P. 41, 28 U.S.C. (emphasis added).

       3.      After further analysis of the identity of the defendant in this case in relationship

with the case events, Plaintiff believes this case should not continue.

       4.      For such reason, pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i), Plaintiff respectfully

notifies the voluntary dismissal of the Complaint, without prejudice.

       WHEREFORE, Plaintiff respectfully requests this Honorable Court to GRANT the

instant request for voluntary dismissal of the present case without prejudice.

       CERTIFICATION: I hereby certify that the foregoing document has been filed with the

Clerk of the Court using the CM/ECF system which will send notification of such filing to all

attorneys of record and also sent by electronic mail to Mariner Finance, LLC

(Sabrina.Neff@huschblackwell.com) and US Mail, 211 E. 7th Street, Suite 620, Austin, TX 78701.


       RESPECTFULLY SUBMITTED on August 19, 2021.


                                              By: /s/ Carlos C. Alsina-Batista
                                              Carlos C. Alsina-Batista (TX Bar No. 24111072)
                                              Wajda & Associates
                                              10000 N Central Expressway, Suite 400
                                              Dallas, TX 75231
                                              Tel. 888-213-0169
                                              Fax 866-286-8433
                                              Email: calsinabatista@wajdalawgroup.com




                                                -2-
